Citation Nr: 1714431	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-28 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right upper extremity disability, to include as due to medical treatment for service-connected Hodgkin's disease. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2009 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied the benefits sought on appeal. 

In December 2014, the Veteran was afforded a hearing at the Board Central Office, in Washington, DC, before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file. 

This appeal was previously before the Board in March 2015. At that time, the Board dismissed the claims of entitlement to service connection for left arm tremors and service connection for melanoma and remanded the remaining issues for further development. 

The matter came before the Board again in March 2016, at which time the Board denied a rating in excess of 10 percent for sensory loss of the left side of the neck and remanded the above noted issues for further development. 

In an August 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for tinnitus with an evaluation of 10 percent, effective July 2009 and granted service connection for bilateral sensorineural hearing loss with an evaluation of 0 percent, effective July 2009.  As the August 2016 rating decision represents a full grant of the benefits sought with respect to those issues, such matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). The AOJ completed all requested development with respect to the issue of service connection for a right upper extremity disability, but continued the denial of benefits sought on appeal. As such, this matter is properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

A right upper extremity disability was not shown to be due to medical treatment for service-connected Hodgkin's disease and the most probative evidence fails to link any current right upper extremity disability to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right upper extremity disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VA's duty to notify was satisfied by letters in October 2009 and April 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Here, the Veteran's service treatment records, military personnel records, and post-service VA and private treatment records have been associated with the claims file. The Veteran has not identified any additional records that have not been requested or obtained. 

The Veteran was also afforded a VA examination in June 2015 and an addendum medical opinion in March 2016 for his right upper extremity disability claim. The Board finds that the examination reports are adequate for rating purposes because the examiner conducted clinical evaluations, interviewed the Veteran, described the Veteran's symptoms in sufficient detail so that the Board's evaluation is an informed determination, and provided a supporting rationale for the conclusions reached. 

The Board acknowledges that the June 2015 examination noted that the Veteran's claims file was not reviewed. However, the examiner did note review of the Veteran's service treatment records, VA records, private records and VBMS file, which in actuality constitutes review of the Veteran's claims file. The VA examiner had knowledge of the relevant facts pertaining to the Veteran's medical history. Furthermore, the March 2016 addendum opinion was written by the same examiner who conducted the June 2015 examination, and at that time the examiner noted that
she reviewed the Veteran's claims file. 

Additionally, the Board finds that the RO has substantially complied with the March 2016 remand directives which included affording the Veteran an addendum opinion to the June 2015 VA examination. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

The Veteran contends that he has a disability manifested by intermittent edema in his right shoulder, arm, and hand, accompanied by weakness, pain, and numbness, that is related to his service-connected Hodgkin's disease.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Certain disorders are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a) (2014). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against a current diagnosis of deep vein thrombosis (DVT) and subclavian vein occlusion of the right upper extremity. The Board further finds that the evidence of record indicates that the Veteran has degenerative arthritis of the cervical spine and that this condition was neither caused by nor aggravated by the Veteran's service-connected Hodgkin's disease. To the extent any current symptoms of the right upper extremity are associated with the Veteran's degenerative arthritis, such disorder is not related to service.

As an initial matter, the Board finds that the Veteran meets the first element of service connection, both on a direct and secondary basis, as he has a current disability. See 38 C.F.R. § 3.303(a). Specifically, the Veteran has a current diagnosis for degenerative arthritis of the cervical spine. See VBMS, August 2015 VA Examination.

Regarding the Veteran's specific contention that his right upper extremity disorder is secondary to his Hodgkin's disease, the Board finds that he is service-connected for Hodgkin's disease. See 38 C.F.R. § 3.310.

However, the Board finds that the weight of the evidence is against a showing that the Veteran's right upper extremity disorder is proximately due to or a result of the service-connected Hodgkin's disease. 

In addition, the Board notes that the evidence of record does not demonstrate a manifestation of a right upper extremity disability to a compensable degree within one year of service separation, or that the Veteran experienced chronic or continuous symptomatology during and since active duty service. Indeed, the Veteran traces the beginning of his right upper extremity disability to the placement and removal of a Port-A-Cath around 1999, approximately 30 years after service. Therefore, the chronic disease presumption and the provisions governing continuity of symptomatology do not apply. See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

Moreover, the herbicide exposure presumption does not apply, as deep vein thrombosis and subclavian vein occlusion of the right upper extremity, as well as degenerative arthritis are not on the list of diseases associated with herbicide exposure. See 38 C.F.R. § 3.309(e).

Furthermore, the Veteran does not contend that his right upper extremity disability was incurred in service, nor does the evidence indicate such. As such, the Board finds that there is no in-service incurrence of his right upper extremity disability.

The Board notes that a nexus opinion based on direct service connection was not obtained. However, as discussed above, the evidence does not reflect an in-service injury, diagnosis, or event to which a current disability could be linked, or any competent and probative evidence otherwise linking his disability to service. See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). In fact, the Veteran does not allege that his disability was incurred in or caused by his active duty service.

The Veteran was afforded a VA vein and artery examination in June 2015. The examiner noted the history of deep vein thrombosis and subclavian vein occlusion. In 1999 during treatment for Hodgkin's disease, the Veteran had a Port-A-Cath placed in the right upper chest. The examiner noted that the Veteran developed a DVT in the right upper extremity and was found to have a right subclavian vein occlusion with unsuccessful attempts at recannulation. 

The examiner concluded that the Veteran's DVT and subclavian vein occlusion did not impact the use of the shoulder. The examiner explained that there was no nerve involvement in either of these diagnoses. The examiner opined that the Veteran's treatment for Hodgkin's disease to include the DVT and right subclavian occlusion did not aggravate any shoulder condition as the Port-A-Cath only involved artery/veins and no nerve or muscle. Subsequent to the June 2015 examination, the Veteran was afforded a VA examination in August 2015 at which time he was diagnosed with degenerative arthritis of the cervical spine.

The Board found that it was unclear from the June 2015 examiner's rationale whether the Veteran had a current diagnosis of a DVT and/or subclavian vein occlusion. Therefore, in its March 2016 remand, the Board directed the VA examiner to provide an addendum opinion to clarify whether the Veteran had a current diagnosis of DVT and/or subclavian vein occlusion and to also address whether the Veteran's treatment for his Hodgkin's disease caused or aggravated his degenerative arthritis of the cervical spine, as diagnosed by the August 2015 VA examination. 

In March 2016, the VA examiner provided the requested addendum opinion. The examiner noted that the Veteran does not have a current DVT subclavian vein occlusion in the right upper extremity and indicated that the condition had been resolved with treatment. Rather, the examiner indicated that the symptoms experienced by the Veteran in his right upper extremity were due to cervical spine radiculopathy. The examiner then opined that it was less likely as not that the Veteran's degenerative arthritis of the cervical spine was caused by the treatment for his service-connected Hodgkin's disease, to include the December 1999 deep vein thrombosis and subclavian vein occlusion. As rationale, the examiner noted that there was no medical nexus between Hodgkin's disease or DVT/occlusion and degenerative disc disease of the cervical spine. The examiner noted that degenerative disc disease is related to the natural aging process.

Furthermore, the examiner opined that it was less likely as not that the Veteran's degenerative arthritis of the cervical spine was aggravated by the treatment for his service-connected Hodgkin's disease, to include the December 1999 deep vein thrombosis and subclavian vein occlusion. The examiner explained that in this context, "aggravation" was considered to have occurred when it is medically determined that the degenerative arthritis of the spine increased in its severity beyond its normal clinical course. She further explained that there is no nexus between degenerative arthritis in the cervical spine and Hodgkin's disease or DVT. The examiner stated that there is no mechanism for aggravation between the conditions as degenerative arthritis is a bone condition not impacted by DVT, vein occlusion, or Hodgkin's disease.  The Board finds the medical opinion is dispositive of the nexus issue presented in this case. 

To the extent that the Veteran has more recently asserted that he has experienced right upper extremity symptoms of pain, weakness, numbness, or tingling, since his treatment for Hodgkin's disease, the Board acknowledges that his statements are considered competent. Layno v. Brown, 6 Vet. App. 465  (1994); see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this instance, his statements are also considered credible as lay evidence of the symptoms he experienced. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  While the Veteran asserts that his current right upper extremity disability is related to his treatment for Hodgkin's disease, he is not shown to have the appropriate training or expertise to render a competent opinion regarding the cause of his medically complex disorders, which requires knowledge of the causes and effects of deep vein thrombosis, vein occlusions, and cervical radiculopathy. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Thus, the Veteran's opinion that his right upper extremity is related to treatment for Hodgkin's disease is not persuasive evidence sufficient to outweigh the opinion of the medical professional who provided the 2015/2016 opinion. 

In sum, the Board finds no basis upon which to grant service connection. The Veteran's service treatment records are negative for any complaint, finding, or diagnosis relating to a right upper extremity disability, and the medical evidence shows that a right upper extremity disability was not diagnosed until 1999, many years post service and well beyond the presumptive period for chronic conditions. 38 C.F.R. § 3.307, 3.309(a). Moreover, the preponderance of the competent and probative medical evidence indicates that the Veteran's right upper extremity disability is neither related to service, nor to the treatment the Veteran received for his service-connected Hodgkin's disease. 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 


ORDER

Service connection for a right upper extremity disability, to include as due to medical treatment for service-connected Hodgkin's disease is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


